IV114th CONGRESS2d SessionH. RES. 917IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Ms. Slaughter (for herself, Mr. Sessions, and Mr. DeFazio) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONCongratulating The Optical Society on its 100th anniversary. 
Whereas The Optical Society is the leading global professional association in optics and photonics, supporting research and collaboration in the science of light; Whereas The Optical Society was founded in 1916 in Rochester, New York, as the research catalyst for the science of light and has since become the leading voice for advancing the study and application of optics and photonics; 
Whereas today, The Optical Society connects 270,000 scientists, students, engineers, and business leaders around the world spanning 177 countries; Whereas over the course of The Optical Society’s 100-year history, 34 society members have been awarded the Nobel Prize in Physics, Chemistry, or Physiology/Medicine; 
Whereas optics and photonics is the science and application of light, serving as the backbone for modern national security applications, industrial controls, telecommunications, advanced manufacturing, health care, and consumer and business products; Whereas a 2012 National Research Council study, Optics and Photonics: Essential Technologies for our Nation, outlined the utility of optics and photonics and their role in facilitating economic growth, recognizing their extraordinary impact on communications, information processing and data storage, defense and national security, energy, health and medicine, advanced manufacturing, and strategic materials; 
Whereas Congress has recognized the importance of optics and photonics in the House-passed Fiscal Year 2015 National Defense Authorization Act (H.R. 4435) and the Revitalize American Manufacturing Initiative (P.L. 113-235); Whereas the United States Government has recognized the importance of photonics, its contributions to economic development, and the benefits of public-private partnerships, by recently announcing a consortium working with the Department of Defense that is known as the American Institute for Manufacturing Integrated Photonics (AIM Photonics); and 
Whereas optics and photonics create more than $3,000,000,000,000 in revenue annually in the United States and support upwards of 7,400,000 jobs: Now, therefore, be it That the House of Representatives— 
(1)congratulates The Optical Society on its 100th year anniversary; (2)reaffirms the crucial role optics and photonics has played over the last 100 years and continues to play in the Nation’s economy and everyday lives; and 
(3)recognizes the importance of continued investment in fundamental optics and photonics research. 